*683On Petition for Rehearing.
Per Curiam.
4. The only question which we deem it important further to discuss relates to the insistence of appellant’s counsel that there was a right to form issues of fact regarding the necessity of the ordinance, and as to whether the exercise of the power was fair, honest and proper.
It is scarcely necessary to state that, as an exercise of a legislative power, pursuant to a proper delegation of authority, an ordinance of a city stands on the same general footing as an act of the legislature. See Schmidt v. City of Indianapolis (1907), 168 Ind. 631. It was stated in Citizens Gas, etc., Co. v. Town of Elwood (1888), 114 Ind. 332, 336, that an ordinance “means a local law, prescribing a general and permanent rule.” In Paulsen v. Portland (1893), 149 U. S. 30, 38, 13 Sup. Ct. 750, 37 L. Ed. 637, it is said: “The city is a miniature state, the council is its legislature, the charter is its constitution; and it is enough if, in that, the power is granted in general terms, for when granted, it must necessarily be exercised subject to all limitations imposed by constitutional provisions.”
Cases might be conceived of wherein a question of fact might be raised as a means of arresting a legislative act, as for instance, an inquiry might be made whether a law regulating the charges of a public service corporation amounted to a taking of property in the particular instance; but we regard it as a general rule that the determination by a legislative tribunal of open or debatable questions concerning what is expedient is not subject to review on questions of fact, provided the question is one within the competency of the legislative tribunal to determine. See Spencer v. Merchant (1888), 125 U. S. 345, 8 Sup. Ct. 921, 31 L. Ed. 763; Paulsen v. Portland, supra; Fallbrook Irrigation District v. Bradley (1896), 164 U. S. 112, 174, 17 Sup. Ct. 56, 41 L. Ed. 369; French v. Barber Asphalt Pav. Co. (1901), *684181 U. S. 324, 21 Sup. Ct. 625, 45 L. Ed. 879; Edwards v. Cooper (1907), 168 Ind. 54.
The view that legislative action can in general be made to depend upon the varying opinions of juries concerning its necessity or propriety is wholly out of accord with the nature of a written law. This is illustrated by Luther v. Borden (1849), 7 How. 1, 41, 12 L. Ed. 581, wherein the Supreme Court of the United States used the following language: “The question as to the majority is a question of fact. It depends upon the testimony of witnesses, and if the testimony offered by the plaintiff had been received, the defendants had the right to offer evidence to rebut it; and there might, and probably would, have been conflicting testimony as to the number of voters in the state, and as to the legal qualifications of many of the individuals who had voted. The decision would, therefore, have depended upon the relative credibility of witnesses, and the weight of testimony; and as the case before the circuit court was an action at common law, the question of fact, according to the 7th amendment to the Constitution of the United States, must have been tried by the jury. In one case a jury might find that the constitution which the plaintiff supported was adopted by a majority of the citizens of the state, or of the voters entitled to vote by the existing law. Another- jury in another case might find otherwise. And as a verdict is not evidence in a suit between different. parties, if the courts of the United States have the jurisdiction contended for by the plaintiff, the question whether the acts done under the charter government during the period in contest are valid or not must always remain unsettled and open to dispute. The authority and security of the state governments do not rest on such unstable foundations.” As was said in Lusher v. Scites (1870), 4 W. Va. 11, 14: “To exercise the power, the legislature must inform itself of the existence of the facts prerequisite to enable it to act on the subject. How it shall do so, and on what evidence, the *685legislature alone must determine; and when so determined, it must conclude further inquiry by all other departments of the government; and the final action terminating in an act of legislation in due form, must of necessity presuppose and determine all the facts prerequisite to the enactment; and that, too, as fully and as effectually as a final judgment of a competent judicial tribunal of general jurisdiction would do in like case. ’ ’
In DeCamp v. Eveland (1854), 19 Barb. 81, 89, the court well observed: “The constitution declares that the legislative power of the state is vested in the senate and assembly. This legislative power is the very highest attribute of sovereignty, and its depositary the embodiment and concentration of the whole political force of the body politic, with such restraints only as the charter of government has imposed. * * * The legislators are nowhere restrained, directed or limited in regard to the nature, grade or character of evidence which they must have as the basis of their action, or to guide them in their decisions. In some specified cases their power is limited, and in others conditional, depending upon the existence of certain facts. But they must necessarily decide whether such facts exist. Their general power to prescribe and regulate evidence for every other tribunal in the state has never been questioned, and it would present a singular anomaly if they were wanting in power to do the same for themselves, or to alter and change the same at pleasure; and it would be equally strange if any judicial tribunal in the state were-permitted to review their decision upon the question of fact, on the existence of which their power to legislate in a particular case is made to depend. If such a thing were to be tolerated, it is not perceived why the existence of the fact in question may not, and in many cases must not, be proper to be submitted to a jury: It is believed that but few would be bold enough to contend for a principle pregnant with such absurd results. ’ ’
In reviewing the act of a legislative body, involving an *686exercise of the police power, all reasonable assumptions must be indulged, in its favor, and in determining upon its validity the court will treat the question as one of law, resort being had to extrinsic considerations only to the extent that the facts are, or may become, a matter of judicial knowledge.
We perceive no ground for the granting of a rehearing, and the petition is therefore overruled.